              Case 15-50262-CTG         Doc 556     Filed 10/30/18    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

GREEN FIELD ENERGY SERVICES, INC.,                  Case No. 13-12783 (KG)
et al.,
                Debtors.                            (Jointly Administered)


ALAN HALPERIN, AS TRUSTEE OF THE
GFES LIQUIDATION TRUST,
                Plaintiff,
                                                    Adv. Pro. No. 15-50262 (KG)
v.

MICHEL B. MORENO; MOR MGH
HOLDINGS, LLC; FRAC RENTALS, LLC;
TURBINE GENERATION SERVICES, LLC;                   Related to Adv. Docket Nos. 545 & 547
AERODYNAMIC, LLC; CASAFIN II, LLC,

                Defendants.

                           NOTICE OF COMPLETION OF BRIEFING

         PLEASE TAKE NOTICE that briefing concerning the Defendants’ Motion for Extension

of Time to File Objections to Proposed Findings of Fact and Conclusions of Law [Adv. Docket

No. 545] (“Motion”), filed by defendants Michel B. Moreno; MOR MGH Holdings, LLC;

FRAC Rentals,       LLC;     Turbine Generation   Services,   LLC;   Aerodynamic,    LLC;   and

Casafin II, LLC on October 2, 2018, is now complete and ready for consideration by the United

States Bankruptcy Court for the District of Delaware. Pleadings relevant to the Motion are as

follows:

               1.       Defendants’ Motion for Extension of Time to File Objections to Proposed
                        Findings of Fact and Conclusions of Law [Adv. Docket No. 545] (filed on
                        October 2, 2018); and

               2.       Answering Brief of Plaintiff Alan Halperin, Trustee of the GFES
                        Liquidation Trust, in Opposition to Defendants’ Motion for Extension of
                        Time to File Objections to Proposed Findings of Fact and Conclusions of
                        Law [Adv. Docket No. 547] (filed on October 16, 2018).
             Case 15-50262-CTG   Doc 556   Filed 10/30/18   Page 2 of 2




Dated: October 30, 2018             MANNING GROSS + MASSENBURG LLP


                                    /s/ Marc J. Phillips
                                    Marc J. Phillips (Del. Bar No. 4445)
                                    1007 North Orange Street, 10th Floor
                                    Wilmington, DE 19801
                                    Telephone: (302) 504-6803
                                    Facsimile: (302) 657-2104
                                    Email: MPhillips@mgmlaw.com

                                    and

                                    DYKEMA COX SMITH

                                    Jeffrey R. Fine (TX Bar No. 07008410)
                                    Alison R. Ashmore (TX Bar No. 24059400)
                                    Aaron Kaufman (TX Bar No. 24060067)
                                    1717 Main Street, Suite 4200
                                    Dallas, Texas 75201
                                    Telephone: (214) 462-6400
                                    Facsimile: (214) 462-6401
                                    Email: jfine@dykema.com
                                    aashmore@dykema.com
                                    akaufman@dykema.com

                                    Counsel for Defendants Michel B. Moreno; MOR
                                    DOH Holdings, LLC; MOR MGH Holdings, LLC;
                                    Shale Support Services, LLC; FRAC Rentals, LLC;
                                    Turbine Generation Services, LLC; Aerodynamic,
                                    LLC; Casafin II, LLC; Moreno Properties, LLC;
                                    and Elle Investments, LLC




                                       2
